DETAILED ACTION
This communication is responsive to the claim amendment filed on 03/09/2022.
Claims 1, 8, and 15 are independent claims and are amended.
Claims 2-3, 9-10, and 16-17 are canceled.
Claims 21-26 are added as the new claims.
Claims 1, 4-8, 11-15, 18-26 are pending in this application.
This action has been made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuity
This present application is a continuation (CON.) for application no. 15/131650 filed on 04/18/2016 (which is patented number 10,216,804), and application no. 13/240140 filed on 09/22/2011 (which is patented number 9,317,586), which has provisional application 61/387157 filed on 09/28/2010.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-15, and 18-26 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea; and because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, 1, 4-8, 11-15, and 18-26 are directed to providing/returning answers to question using hypothesis pruning when receiving an input query with further the pre-filter and post-filter scores from a scoring function, which fall under the subject matter categories may be ineligible for patent protection if they encompass laws of nature, physical phenomena, and abstract ideas (judicially recognized exceptions). 
Regarding independent claim 1, the claim recites language of: 
“… a computer device comprising at least one distinct software module, each distinct software module being embodied on a tangible computer-readable medium;
a memory; and 
at least one processor coupled to the memory and operative for:  
receiving an input query;
 obtaining a plurality of candidate answers from text data, wherein each of the candidate answers is found in associated data content;
passing the candidate answers in sequence through a pre-filter module and a hypothesis filtering module, including
the pre-filter module using a scoring function to provide a pre-filter score for each of the candidate answers independent of the data content in which said each candidate answer is found, and 
the hypothesis filtering module filtering the candidate answers based on the scores provided in the pre-filter module to direct a first group of the candidate answers to a post-filter module and to direct, in a parallel processing path, a second group of the candidate answers through a supporting passage retrieval process;
providing a post-filter score for each candidate answer of the first group of candidate answers;  
YOR920100545US0541the supporting passage retrieval process retrieving supporting passages for the second group of the candidate answers; 
providing content dependent scores for the second group of the candidate answers based on the retrieved supporting passages for the second group of the candidate answers; and 
returning one or more of the candidate answers to the input query based on the post-filter scores provided for the first group of the candidate answers and the content dependent scores provided for the second group of the candidate answers.”

Regarding claim 1, the claim limitations: “using a scoring function to provide a pre-filter score for each of the candidate answers independent of the data content in which said each candidate answer is found,” and “providing a post-filter score for each candidate answer of the first group of candidate answers”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation using the mathematical relationships (e.g., calculating scoring function as formula) but for the recitation of generic computer’s component(s) (e.g., a computer device comprises a processor, a memory, etc., the software module, the filtering/pre-filter modules, etc.).  For example, the “a scoring function to provide a pre-filter score…”, “a post-filter score…”, in the context of this claim, encompass to the user in using the form of mathematical relationships, formulas or equations, calculation, etc. (see the Applicant’s specification, pars. [0057], [0094-95]). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mathematical relationships but for the recitation of generic computer component(s), then it falls in the “Mathematical Concepts” grouping of abstract ideas.  Plus, step of “…filtering the 
The remaining limitations in claims 1, 8, and 15 do not appear to be tied to a practical application and also do not amount to significantly more than the abstract idea.  The additional element(s): “a computer device”, “a processor”, “software module”, a tangible computer-readable medium”, “a memory”, “the pre-filter module”, “the hypothesis filtering module”, “the post-filter module” that amounts no more than mere instructions to apply the exception using the generic computing components.  Next, the additional limitations of “receiving…”, “obtaining…”, “passing…”, “providing…”, “retrieving...”, and “returning…” data (e.g., query, answers, score(s), etc.) are the generic computing functional steps (insignificant extra solution activities) that do not integrate into a practical application of “how” to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05 (a)-(c), (e)-(h) as analysis under step 2A, prong 2)
Independent claims 1, 8, and 15 do not include additional elements or limitations, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “a computer device”, “a processor”, “software module”, a tangible computer-readable medium”, “a memory”, “the see Mayo, 566 U.S. AT 84). Next, the additional limitations “receiving…”, “obtaining…”, “passing…”, “providing…”, “retrieving...”, and “returning…” which represent an insignificant extra solution activity. These claim limitations generally describe the receiving, obtaining, passing, providing, and returning the data (e.g., query, answer/text, scores, etc.). Thus, taken alone, these additional limitations do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving, gathering, and/or transmitting data over a network, e.g., using the Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation (see MPEP 2106.05 (d) as analysis under step 2B). 

Claims 4-7, 11-14, and 18-26 depend on independent claims 1, 8, and 15 and include all the limitations of claims 1, 8, and 15. Therefore, claims 4-7, 11-14, and 18-26 recite the same abstract idea of providing answers to questions as being performed in the human mind and using the mathematical concepts, and therefore, the analysis must proceed to Step 2A (Prong 2) and/or 2B as well.
Claim 4 recites additional element of “wherein the returning one or more of the candidate answers to the input query includes using a merging/ranking module to rank the first and second groups of the candidate answers based on the post-filter scores provided for the first group of the candidate answers and the content dependent scores provided for the second group of the candidate answers.” which are not integrated into a practical application. The claim language “to rank”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s), and that is directed towards the abstract idea grouping as “Mental Processes”. The additional element, e.g., “a merging/ranking module” represents as the generic computer instructions/program as software that is well-understood, routine, conventional activity amount to no more than implementing the abstract idea. Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
Thus, the claim does not include additional elements that are integrated into a practical application and does not include additional limitations that are sufficient to 

Claim 5 recites additional limitation “wherein the hypothesis filtering module filtering the candidate answers based on the scores provided in the pre-filter module includes the hypothesis filtering module filter the candidate answers to direct a third group of the candidate answers directly to the merging/ranking module. ” which are not integrated into a practical application. The additional step of “filtering…” and/or “filter”, as drafted, is processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s), and that is directed towards the abstract idea grouping in “Mental Processes”. The additional element, e.g., “the hypothesis filtering module”, “the pre-filter module”, and “the merging/ranking module” represent as the generic computer instructions/program as software that is well-understood, routine, conventional activity amount to no more than implementing in the abstract idea. Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
Thus, the claim does not include additional elements that are integrated into a practical application and does not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the additional elements 

Claims 6-7 recites additional limitation of “wherein the first group of the candidate answers have a pre- filter score above a specified high score” and “wherein the third group of the candidate answers have a pre- filter score below a specified low score” which are not integrated into a practical application.  The claim language provides only the definition/clarification of the first and third groups of the candidate answers. Plus, the “pre-filter score” is directed towards mathematical relationships that falls in the “Mathematical Concepts” grouping the abstract ideas.  Thus, additional limitation does not amount to significantly more. The additional elements of “…above a specified high score” and “…below a specified low score” further represent as the generic computing components that are well-understood, routine, conventional activity as of comparing data, which represents an insignificant extra solution activity to a skill artisan in the relevant technical field, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
Thus, the claim does not include additional elements that are integrated into a practical application and does not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 21 recites additional element of “wherein to filter the candidate answers, the
applying a defined score threshold to filter out any of the candidate answers with a preliminary score below the defined threshold.” which does not integrate the judicial exception into a practical application.  The claim language “to filter”, “applying”, and “to filter out”, as drafted, is processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s), and that is directed towards the abstract idea grouping in “Mental Processes”; Plus, the “score” is related to the mathematical relationship/concept such that falls in the “Mathematical Concepts” grouping in abstract idea.  The additional element, e.g., “the hypothesis module” and “threshold” represent as the generic computer instructions/program as software that is well-understood, routine, conventional activity amount to no more than implementing the abstract idea. Mere instructions to apply an exception using at least generic computer component cannot provide an inventive concept which represents an insignificant extra solution activity to a skill artisan in the relevant technical field, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362.  
Thus, the claim does not include additional elements that are integrated into a practical application and does not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

wherein to establish said defined score threshold, said at least one processor is further operative to: perform a test on a given set of data to select for an optimal tradeoff between a computational cost and quality metrics of a final answer to the input query.” which does not integrate the judicial exception into a practical application and does not amount to significantly more than abstract idea.  The claim language of “to perform”, and “to select”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mentally performed in the human mind (e.g., an observation, evaluation, judgment, option, etc.) but for the recitation of generic computer’s component(s), and that is directed towards the abstract idea grouping in “Mental Processes”.  Plus, the “score” is related to the mathematical relationship/concept such that falls in the “Mathematical Concepts” grouping in abstract idea.  
The remaining limitations in claim 22 does not integrate the judicial exception into a practical application.  The additional element “at least one processor” is a generic computing components. Next, the additional element of “to establish” score(s) represents an insignificant extra solution activity because it does not amount to significantly more than mere instructions to apply the exception using a generic computer component(s), e.g., a processor, that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 


Regarding claims 11-14, 18-20, and 23-26, the claims are essentially the same or at least similar recitation as claims 4-7 and 21-22 except that they set forth the claimed invention as an article of manufacture and a computer-implemented method rather than a system respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 4-7 and 21-22.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 11-12-15, and 18-26 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,317,586, and claims 1-24 of U.S. Patent No. 10,216,804.  Although the claims at issue are not identical, they are not patentably distinct from each other the claims are directed to the providing answers to questions using hypothesis pruning including scoring, filtering, and ranking the candidate answers using scoring function, filtering and ranking modules when receiving the input query as shown in the following table:
The instant application: 
16/267688
Patent No. 9317586
Patent No. 10216804
1. A system for generating answers to questions, comprising: a computer device comprising at least one distinct software module, each distinct software module being embodied on a tangible computer-readable medium; a memory; and at least one processor coupled to the memory and operative for: 
receiving an input query;
obtaining a plurality of candidate answers from text data, wherein each of the candidate answers is found in associated data content; 
passing the candidate answers in sequence through a pre-filter module and a hypothesis filtering module, including 
the pre-filter module using a scoring function to provide a pre-filter score for each of the candidate answers independent of the data content in which said each candidate answer is found, and 
the hypothesis filtering module filtering the candidate answers based on the scores provided in the pre-filter module to direct a first group of the candidate answers to a post-filter module and to through a supporting passage retrieval process the post-filter module providing a post-filter score for each candidate answer of the first group of candidate answers; 
YOR920100545US0541the supporting passage retrieval process retrieving supporting passages for the second group of the candidate answers; 
providing content dependent scores for the second group of the candidate answers based on the retrieved supporting passages for the second group of the candidate answers; and 
returning one or more of the candidate answers to the input query based on the post-filter scores provided for the first group of the candidate answers and the content dependent scores provided for the second group of the candidate answers.  












4. The system according to claim 1, wherein the returning one or more of the candidate answers to the input query includes using a merging/ranking module to rank the first and second groups of the candidate answers based on the post-filter scores provided for the first group of the candidate answers and the content dependent scores provided for the second group of the candidate answers.  
5. The system according to claim 4, wherein the hypothesis filtering module filtering the candidate answers based on the scores provided in the pre-filter module includes the hypothesis filtering module filter the candidate answers to direct a third group of the candidate answers directly to the merging/ranking module.  
6. The system according to claim 5, wherein the first group of the candidate answers have a pre- filter score above a specified high score.  
7. The system according to claim 6, wherein the third group of the candidate answers have a pre- filter score below a specified low score.








receiving an input query; 
conducting a search through one or more data sources to identify a plurality of candidate answers to the input query, wherein each of the candidate answers is found in an associated supporting passage having identified content; 
providing each of the candidate answers with a content independent preliminary score based on one or more defined criterion and independent of the content of the supporting passage in which said each candidate answer was found;
 filtering out any of the candidate answers with a content independent preliminary score that does not satisfy a defined condition, wherein the candidate answers having content independent preliminary 
for each of the candidate answers in said subset, processing said each of the candidate answers to produce a plurality of further scores for said each of the candidate answers, said further scores including a content dependent score based on the content of the supporting passage in which said each candidate answer was found; 
applying a candidate ranking function to said plurality of further scores to determine a ranking for said each of the candidate answers in said subset; and 
after the applying the candidate ranking function, selecting one or more of the candidate answers as one or more final answers to the input query; and 
wherein: the computer device includes a pre-filter context independent candidate answer processing module, and a hypothesis filtering module; the pre-filter context independent candidate answer processing module performs the providing each of the candidate answers with a content independent preliminary score; and 
the hypothesis filtering module receives the content independent preliminary scores from the pre-filter context independent candidate answer processing module and filters the candidate answers based on said content independent preliminary scores. 

the processing said each of the candidate answers in the subset of candidate answers includes using a supporting passage retrieval process to identify passages in which said each of the candidate answers occur; and the applying the candidate ranking function includes sending said subset of candidate answers from the supporting passage retrieval process to a candidate ranking function module; and 
the computer device is further operative for sending any filtered out candidate answers to the candidate ranking function, including sending said any filtered our candidate answers to the candidate ranking module in a manner by-passing the supporting passage retrieval process; and 
wherein the filtering out includes filtering out any of the candidate answers with a content independent preliminary score below a defined threshold, and said defined threshold is established by running a test on a given set of data to obtain a desired tradeoff between computational cost and a quality metric for the final answer. 



receiving an input query; 
obtaining a plurality of candidate answers from text data, wherein each of the candidate answers is found in associated data content; 


applying context independent scorers to the candidate answers to determine a content independent score for each of the candidate answers independent of the data content in which said each candidate answer is found; 
filtering out a subset of the plurality of candidate answers based on the content independent scores; 
directing the remainder candidate answers through a supporting passage retrieval process, including retrieving supporting passages for the remainder candidate answers; 
omitting the filtered out subset of the candidate answers from the supporting passage retrieval process; 
after retrieving the supporting passages for the remainder candidate answers, applying content dependent scorers on the remainder candidate answers; and
returning one or more candidate answers to the input query based on generated scores. 
2. The system according to claim 1, wherein the applying content dependent scorers on the remainder candidate answers includes identifying the supporting passages in which the remainder candidate answers occur. 
3. The system according to claim 1, wherein the applying content dependent scorers on the remainder candidate answers includes: determining content dependent scores for the remainder candidate answers; ranking said remainder candidate answers based on the content dependent scores; and after the ranking, selecting one or more of the candidate answers as one or more final answers to the input query. 
4. The system according to claim 3, wherein the ranking the remainder candidate answers includes: using a candidate ranking function module to rank the remainder candidate answers; and using the 
5. The system according to claim 1, wherein: the applying context independent scorers to filter out a subset of candidate answers includes passing the candidate answers through a filtering module, and applying a defined threshold to the candidate answers to filter out the subset of candidate answers; and 
the defined threshold is established to obtain a desired tradeoff between computational cost and a quality metric for the one or more candidate answers returned to the input query. 
6. The system according to claim 1, wherein the applying content dependent scorers on the remainder candidate answers includes providing each of the remainder candidate answers with a content dependent score. 
 7. The system according to claim 6, wherein: the providing each of the remainder candidate answers with a content dependent score includes using a supporting passage retrieval process to identify the supporting passages in which the remainder candidate answers occur, and sending the remainder candidate answers from the supporting passage retrieval process to a candidate ranking function module to rank the remainder candidate answers; and further comprising sending the subset of filtered out candidate answers to the candidate ranking module in a manner by-passing the supporting passage retrieval process, to include the filtered 
*** Notes: claims 8-24 are also rejected by the same above indicated analysis to claims 1-7.



Allowable Subject Matter
The claims have been thoroughly reviewed. Upon searching a variety of databases, claims 1, 4-8, 11-15, and 18-26 will be allowable if the claims are amended to overcome the above indicated objections/rejections.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 1, 8, and 15, the prior art made of record, singularly or in combination, does not teach a system, an article of manufacture, and a computer-implemented method for generating answers to questions include the combined limitations considered as a whole together: “the pre-filter module using a scoring function to provide a pre-filter score for each of the candidate answers independent of the data content in which said each candidate answer is found, and the hypothesis filtering module filtering the candidate answers based on the scores provided in the pre-filter module to direct, in a parallel processing path, a first group of the candidate answers to a post-filter module and to direct a second group of the candidate answers through a supporting passage retrieval process” and “the post-filter module providing a Fig. 5, elements 524, 40B, and 526) and Specification (pars. [0083-86]).

Response to Arguments/Remarks
Referring to the Specification Objection, the objection has been withdrawn in view of the amendment of specification, paragraphs [0012] and [0083] filed on 03/09/2022.
Referring to Claim Rejection under 35 U.S.C. 112, second paragraph, the rejection has been withdrawn in view of the amendment to claims 1, 8, and 15 file on 03/09/2022.
Referring to Double Patenting rejections, the rejections are still maintained until the terminal disclaimer (TD) being filed in time manner as indicated by Applicant to disclaim term against the issued patents (see Remarks, pages 20-21).
Referring to Claim Rejections under 35 U.S.C. 101 as abstract idea, Applicant’s arguments (see Remarks, pages 13-20) filed on 03/09/2022 have been fully considered, but are not persuasive because of the following reasons:
	First, the amended limitations in the independent claims 1, 8, and 15 are not clearly made the claim limitations, as consider a whole, are directed to the judicial exception of any of three groupings of abstract idea.  
	Second, according to the 2019 PEG, the independent claims 1, 8, and 15 recite the limitations of “using a scoring function” and “providing a pre-filter score, “a post-filter score”, as drafted, are related to the mathematical relationships (e.g., calculating scores 
	Next, the remaining limitations in claims 1, 8, and 15 does not integrate the judicial exception into a practical application.  The additional element(s): “a computer device’, “a processor’, “software module”, “a tangible computer-readable medium”, “a memory’, “the pre-filter module’, “the hypothesis filtering module’, “the post-filter module” that amounts no more than mere instructions to apply the exception using the generic computing components.  Next, the additional limitations of “receiving...”, “obtaining...”, “passing...”, “providing...”, “retrieving...”, and “returning...” data (e.g., query, answers, score(s), etc.), as indicated by Applicant in the Remarks, page 14, are the generic computing functional steps which are insignificant extra solution activities that do not show “how” to perform data/information processing, so that it does not impose any meaningful limits on practicing the abstract idea (see MPEP 2106.05 (a)-(c), (e)-(h)).
	Finally, the independent claims 1, 8, and 15 do not include additional elements or limitations, alone or in combination, that are sufficient to amount to significantly more than the judicial exception as analysis under Step 2B. The additional elements of “a computer device”, “a processor”, “software module”, a tangible computer-readable medium”, “a memory”, “the pre-filter module”, “the hypothesis filtering module”, “the post-filter module” to perform the “receiving…”, “obtaining…”, “passing…”, “filtering…”, see Mayo, 566 U.S. AT 84).  Furthermore, the additional limitations of “receiving…”, “obtaining…”, “passing…”, “providing…”, “retrieving...”, and “returning…” which represent an insignificant extra solution activity because these limitations do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because receiving, gathering, and/or transmitting data over a network, e.g., using the Internet, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, there is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. See MPEP 2106.05 (d).
	For at least above reasons, the rejections are still maintained.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Jessica N Le/Examiner, Art Unit 2169   

                                                                                                                                                                                                    
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169